FILED
                             NOT FOR PUBLICATION                             MAR 29 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50294

               Plaintiff - Appellee,             D.C. No. 2:08-cr-01182-SJO

   v.
                                                 MEMORANDUM *
 DAVID BURLESON,

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                      S. James Otero, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        David Burleson appeals from his 16-month sentence imposed following a

guilty-plea conviction for unlawful possession of Postal Keys, in violation of 18

U.S.C. § 1704. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

GT/Research
       Burleson contends that his sentence four months above the United States

Sentencing Guidelines range is substantively unreasonable. A review of the record

demonstrates that the district court did not procedurally err and the sentence is not

substantively unreasonable in light of the factors set forth in 18 U.S.C. § 3553(a)

and the totality of the circumstances. See Gall v. United States, 552 U.S. 38, 51

(2007); see also United States v. Truong, 587 F.3d 1049, 1052 (9th Cir. 2009) (per

curiam) (affirming an above-Guidelines sentence where the district court

“sufficiently explained that the Guidelines did not account for [defendant’s]

particular type of recidivism”).

       AFFIRMED.




GT/Research                                2                                    09-50294